--------------------------------------------------------------------------------

Exhibit 10.19
 
TECHNOLOGY AND SERVICES AGREEMENT
 
TECHNOLOGY AND SERVICES AGREEMENT, dated as of December 31, 2012 (this
“Agreement”), by and between LaserLock Technologies, Inc. (the “Company”), a
Nevada corporation, and VerifyMe, Inc. (the “Licensor”), a Texas
corporation.  In consideration of the premises and the mutual agreements and
covenants hereinafter set forth, the Company and the Licensor hereby agree as
follows:
 
ARTICLE 1

 
DEFINITIONS
 
SECTION 1.01  Definitions.  As used in this Agreement, the following terms shall
have the following meanings:
 
“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.
 
“Common Stock” means the common stock, $0.001 par value per share, of the
Company.
 
“Licensor Payment” means $1,000,000.
 
“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under Section
13(d)(3) of the Securities Exchange Act of 1934, as amended.
 
“Services” means those services to be performed by the Company pursuant to this
Agreement.
 
“Technology” means the technology to be supported by the Company pursuant to
this Agreement and the software to be further developed by the Company pursuant
to this Agreement.
 
“Warrants” means the warrants to purchase shares of Common Stock as set forth in
Section 2.01.
 
ARTICLE 2

 
TRANSACTIONS
 
SECTION 2.01  Consideration.  In consideration for the Services to be performed
by the Company as set forth herein, in consideration for the support and further
development of the Technology by the Company as set forth herein, and as
consideration for the Company’s issuance to the Licensor of warrants to purchase
22,222,222 shares of Common Stock on terms consistent with the terms of the
Warrant issued by the Company to the Licensor on the date hereof, the Licensor
has paid the Licensor Payment to the Company on the terms set forth herein, the
receipt of which is hereby acknowledged by the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 2.02  Services.  The Licensor and the Company hereby agree as follows:
 
(a)           The Company shall support, both internally and externally, the
Technology covered by the patents licensed by the Licensor to the Company under
the Patent License Agreement, between the Licensor and the Company, dated as of
the date hereof, and further develop the software heretofore developed by the
Licensor and sold to the Company in the Asset Purchase Agreement, between the
Licensor and the Company, dated as of the date hereof, such that the Company
will take all commercially reasonable actions, which Company shall exercise in
its sole discretion, to develop, support, sell, and market the technology and
products created thereunder in the fields and markets for the Technology.
 
(b)           Concurrently with the execution of this Agreement, the Company
shall execute a services agreement with Zaah Technologies, Inc. (“Zaah”) in
substantially the form attached as Exhibit A.
 
(c)           The Company shall use up to $550,000 of the proceeds from the
Licensor Payment for the purpose of the Company’s hiring, paying, and retaining
(i) a full-time Chief Technology Officer or Chief Information Officer and (ii)
two (2) full-time business developers who will have development, marketing and
selling responsibilities; provided, that such proceeds shall not be used by the
Company for the payment of any employment benefits, which benefits the Company
shall be required to pay.  The Company shall employ persons in such roles as
soon as practicable after the date hereof and for a period of at least twelve
(12) months.  Such persons shall fulfill job responsibilities for the Company
consistent with the responsibilities customarily associated with such job
titles.  Licensor may make recommendations concerning the Company’s hires,
provided, however, that (iii) the final hiring decision shall be in the sole
discretion of the Company, and (iv) the Company may terminate the employment of
anyone hired pursuant to this Section in its sole discretion, subject to
compliance with all applicable laws, rules and regulations and this Agreement.
 
(d)           The Licensor shall use its commercially reasonable efforts to
assist the Company in the development of its business and marketing of the
products and technology to the extent directly relating to the Licensor’s
commercial experience as of the date hereof, including referring relevant
business opportunities to the Company of which the Licensor becomes aware,
introducing the Company to relevant business contacts, and providing subject
matter expertise to the Company.
 
SECTION 2.03  Company Representations.  The Company hereby represents and
warrants to the Licensor as follows:
 
(a)           The Company has all necessary corporate power and authority to
enter into this Agreement, to carry out its obligations hereunder and to
consummate the transactions contemplated hereby.  This Agreement has been duly
executed and delivered by the Company, and (assuming due authorization,
execution and delivery by the Licensor of this Agreement) shall constitute a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           The execution, delivery and performance of this Agreement by the
Company will not result in any acceleration of, or requirement to repay, convert
or exchange any of the indebtedness of the Company.
 
(c)           The Warrants are duly authorized by the Company.  The shares of
Common Stock issuable upon exercise of the Warrants have been duly authorized
and validly reserved for issuance and, upon issuance in accordance with the
terms of the Warrants for the consideration expressed therein, will be duly and
validly issued, fully paid, and nonassessable, and will be free of restrictions
on transfer other than restrictions on transfer that result from applicable
state and federal securities laws.
 
SECTION 2.04  Further Action.  Each party hereto shall use its reasonable best
efforts to take, or cause to be taken, all appropriate action, do or cause to be
done all things necessary, proper or advisable under applicable law, and execute
and deliver such documents and other papers as may be reasonably required to
carry out the provisions of this Agreement and consummate and make effective the
transactions contemplated by this Agreement.
 
ARTICLE 3

 
MISCELLANEOUS
 
SECTION 3.01  Amendment; Waiver.  This Agreement may not be amended,
supplemented, modified or restated except by an instrument in writing signed by,
or on behalf of, the parties hereto or by a waiver in accordance with this
Section 3.01.  Any party to this Agreement may (a) extend the time for the
performance of any of the obligations or other acts of any other party, (b)
waive any inaccuracies in the representations and warranties of any other party
contained herein or in any document delivered by any other party pursuant hereto
or (c) waive compliance with any of the agreements of any other party or
conditions to such party’s obligations contained herein.  Any such extension or
waiver shall be valid only if set forth in an instrument in writing signed by
the party to be bound thereby.  Any waiver of any term or condition shall not be
construed as a waiver of any subsequent breach or a subsequent waiver of the
same term or condition, or a waiver of any other term or condition of this
Agreement.  The failure of any party to assert any of its rights hereunder shall
not constitute a waiver of any of such rights.  All rights and remedies existing
under this Agreement are cumulative to, and not exclusive of, any rights or
remedies otherwise available.
 
SECTION 3.02  Confidentiality.  The Licensor and the Company covenant and agree
that they will not, and they will cause their principals, Affiliates, officers
and other personnel and authorized representatives not to, use information
concerning another party’s business, properties and personnel received in the
course of negotiating this Agreement and investigation in connection with this
transaction and will hold such information (and will cause the aforesaid persons
to hold such information) in confidence until such information otherwise becomes
publicly available or as may be required by applicable Law.
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 3.03  Expenses.  Except as otherwise specified in this Agreement, each
party hereto shall bear its own costs and expenses incurred in connection with
this Agreement, including the fees and expenses of their respective accountants
and legal counsel.
 
SECTION 3.04  Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by an internationally recognized overnight courier service, by telecopy,
facsimile or registered or certified mail (postage prepaid, return receipt
requested) to the respective parties at the following addresses (or at such
other address for a party as shall be specified in a notice given in accordance
with this Section 3.04):
 
(a)           if to the Company:
 
LaserLock Technologies, Inc.
837 Lindy Lane
Bala Cynwyd, PA 19004
Facsimile:  (610) 668-2771
Attention:  Norman Gardner
Attention:  Neil Alpert
 
with a copy to:
 
Morgan, Lewis & Bockius LLP
1701 Market Street
Philadelphia, PA 19103-2921
Facsimile:  (215) 963-5001
Attention:  Justin W. Chairman, Esq.
 
(b)           if to the Licensor:
 
VerifyMe, Inc.
205 Linda Drive
Daingerfield, TX  75638
Facsimile:  (212) 661-2146
Attention:  Shephard Lane
 
with a copy to:
 
Lane & Seidman LLP
2 Park Avenue, 14th Floor
New York, NY 10016
Facsimile:  (212) 249-6960
Attention:  Vanessa Seidman, Esq.
 
SECTION 3.05  Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect for so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated by this Agreement are consummated as
originally contemplated to the greatest extent possible.
 
 
4

--------------------------------------------------------------------------------

 
 
SECTION 3.06  Assignment.  This Agreement may not be assigned by the Company, by
operation of law or otherwise, without the express written consent of the
Licensor (which consent may be granted or withheld in the sole discretion of the
Licensor).  The Licensor may assign this Agreement or any of its rights and
obligations hereunder to one or more Affiliates without the consent of the
Company or to a third party with the consent of the Company, which consent shall
not be unreasonably withheld.
 
SECTION 3.07  Third Party Beneficiaries and Transfers.  This Agreement shall be
binding upon and inure solely to the benefit of the parties hereto and their
permitted assigns and nothing herein, express or implied, is intended to or
shall confer upon any other Person, any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.
 
SECTION 3.08  Governing Law; Consent to Jurisdiction.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Florida.  The parties hereto hereby (a) submit to the exclusive jurisdiction of
any state or federal court sitting in Broward County, Florida for the purpose of
any action arising out of or relating to this Agreement brought by any party
hereto, and (b) irrevocably waive, and agree not to assert by way of motion,
defense, or otherwise, in any such action, any claim that it is not subject
personally to the jurisdiction of the above named courts, that its property is
exempt or immune from attachment or execution, that the action is brought in an
inconvenient forum, that the venue of the action is improper, or that this
Agreement or the transactions contemplated by this Agreement may not be enforced
in or by any of the above named courts.
 
SECTION 3.09  Waiver of Jury Trial.  Each of the parties hereto hereby
irrevocably waives to the fullest extent permitted by applicable Law any right
it may have to a trial by jury with respect to any litigation directly or
indirectly arising out of, under or in connection with this Agreement or the
Ancillary Agreements.  Each of the parties hereto (a) certifies that no
representative of any other party has represented, expressly or otherwise, that
such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement and the Ancillary Agreements, as
applicable, by, among other things, the mutual waivers and certifications in
this Section 3.09.
 
SECTION 3.10  Entire Agreement.  This Agreement constitutes the entire agreement
of the parties hereto with respect to the subject matter hereof and supersedes
all prior agreements and undertakings, both written and oral, between the
Company and the Licensor with respect to the subject matter hereof.
 
SECTION 3.11  Counterparts.  This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
SECTION 3.12  Public Announcements.  Subject to its obligations under Law
(including requirements of stock exchanges and other similar regulatory bodies
and the requirements of the Exchange Act), no party hereto shall make any
announcement regarding the entering into of this Agreement or the Closing to the
financial community, governmental entities, employees, customers or the general
public without the prior consent of the other party, which shall not be
unreasonably withheld; provided, that if a party hereto is required by any such
obligations under Law to make any such announcement as contemplated by this
Section 3.12, the parties hereto shall cooperate with each other regarding the
contents and timing of any such announcement, and the non-announcing party shall
have the opportunity to review and comment upon the language of the proposed
announcement in advance of public disclosure.  Any such comments shall be
considered in good faith by the announcing party.
 
SECTION 3.13  Termination.  This Agreement shall terminate five (5) years from
the date hereof.
 
SECTION 3.14  Rules of Interpretation.  In this Agreement, except to the extent
otherwise provided or that the context otherwise requires: (a) when a reference
is made in this Agreement to an Article, Section, Exhibit or Schedule, such
reference is to an Article or Section of, or an Exhibit or Schedule to, this
Agreement; (b) the table of contents and headings for this Agreement are for
reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement; (c) whenever the words “include,” “includes”
or “including” are used in this Agreement, they are deemed to be followed by the
words “without limitation”; (d) the words “hereof,” “herein” and “hereunder” and
words of similar import, when used in this Agreement, refer to this Agreement as
a whole and not to any particular provision of this Agreement; (e) all terms
defined in this Agreement have the defined meanings when used in any certificate
or other document delivered or made available pursuant hereto, unless otherwise
defined therein; (f) the definitions contained in this Agreement are applicable
to the singular as well as the plural forms of such terms; (g) references to a
Person are also to its successors and permitted assigns; and (h) references to
sums of money are expressed in lawful currency of the United States of America,
and “$” refers to U.S. dollars.
 
[Remainder of page intentionally left blank]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or other representatives thereunto duly authorized,
as of the date first above written.
 

 
LASERLOCK TECHNOLOGIES, INC.
       
By: 
/s/ Norman A. Gardner
   
Name:  Norman A. Gardner
   
Title:  Chief Executive Officer
         
VERIFYME, INC.
         
By: 
/s/ Claudio Ballard
   
Name: Claudio Ballard
   
Title:   President

 
 
[Signature Page to Services Agreement]
 